

Exhibit 10.43


THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO DALRADA FINANCIAL CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.


Principal $3,500,000                                             Issue Date:
February 13, 2006


SECURED CONVERTIBLE NOTE


FOR VALUE RECEIVED, DALRADA FINANCIAL CORP., a Delaware corporation (hereinafter
called "Borrower"), hereby promises to pay to LONGVIEW FUND, LP, 600 Montgomery
Street, 44th Floor, San Francisco, CA 94111, Fax: (415) 981-5301 (the "Holder")
or order, without demand, the sum of Three Million Five Hundred Thousand Dollars
($3,500,000), with unpaid accrued interest, on February 13, 2008 (the "Maturity
Date"), or sooner as described herein.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Interest Rate. Subject to Section 5.6 hereof, interest payable on this Note
shall accrue from the Issue Date at a rate per annum (the "Interest Rate") equal
to fifteen percent (15%) per year on the outstanding principal balance,
compounded annually. Interest on the Principal Amount shall first be payable on
April 1, 2006 and on the first day of each month thereafter and on the same day
of the month each three months thereafter and on the Maturity Date, whether by
acceleration or otherwise.


1.2 Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from and after the occurrence
of an Event of Default as described in Article III and the Subscription
Agreement and until the Note is paid in full. The Note and any outstanding sums
due in connection herewith shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof,
provided, that if an Event of Default has occurred, the Holder may extend the
Maturity Date for up to a time period equal to the duration of the Event of
Default.


1.3 Default Interest Rate. A default interest rate of eighteen percent (18%) per
annum shall apply to amounts owed hereunder which are not paid on their
respective due dates.

1

--------------------------------------------------------------------------------



ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the outstanding principal and
interest due under this Note into Shares of the Borrower's Common Stock, no par
value per share (“Common Stock”) as set forth below.


2.1. Conversion into the Borrower's Common Stock.


(a) Subject to the terms of this Note, the Holder shall have the right from and
after the occurrence of an Event of Default, whether or not such Event of
Default is cured, and then at any time until this Note is fully paid, to convert
any outstanding and unpaid principal portion of this Note, and accrued interest,
at the election of the Holder (the date of giving of such notice of conversion
being a "Conversion Date") into fully paid and nonassessable shares of Common
Stock as such stock exists on the date of issuance of this Note, or any shares
of capital stock of Borrower into which such Common Stock shall hereafter be
changed or reclassified, at the conversion price as defined in Section 2.1(b)
hereof (the "Conversion Price"), determined as provided herein. Upon delivery to
the Borrower of a completed Notice of Conversion, a form of which is annexed
hereto, Borrower shall issue and deliver to the Holder within three (3) business
days from the Conversion Date (such third day being the “Delivery Date”) that
number of shares of Common Stock for the portion of the Note converted in
accordance with the foregoing. At the election of the Holder, the Borrower will
deliver accrued but unpaid interest on the Note through the Conversion Date
directly to the Holder on or before the Delivery Date. The number of shares of
Common Stock to be issued upon each conversion of this Note shall be determined
by dividing that portion of the principal of the Note and interest to be
converted, by the Conversion Price.


(b)  Subject to adjustment as provided in Section 2.1(c) hereof and the
Subscription Agreement, the Conversion Price per share shall be seventy-five
percent (75%) of the average of the five lowest volume weighted average prices
of the Common Stock as reported by Bloomberg L.P. for the Principal Market for
the twenty trading days preceding a Conversion Date.


(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance as if the Holder had converted this Note immediately
prior to such event. The foregoing provision shall similarly apply to successive
transactions of a similar nature by any such successor or purchaser. Without
limiting the generality of the foregoing, the anti-dilution provisions of this
Section shall apply to such securities of such successor or purchaser after any
such consolidation, merger, sale or conveyance.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change as if the Holder had converted this Note
immediately prior to such event.
 
                                                                                                     
2

--------------------------------------------------------------------------------




C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately before such event bears to the total number
of shares of Common Stock outstanding immediately after to such event..
 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue or agree to issue any shares of Common Stock except for the Excepted
Issuances for a consideration less than the Conversion Price in effect at the
time of such issue, then, and thereafter successively upon each such issue, the
Conversion Price shall be reduced to such other lower issue price. For purposes
of this adjustment, the issuance of any security carrying the right to convert
such security into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Conversion Price upon
the issuance of the above-described security and again upon the issuance of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price. The
reduction of the Conversion Price described in this paragraph is in addition to
other rights of the Holder described in this Note and the Subscription
Agreement.


(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e) During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock required to be reserved as set forth in
the Subscription Agreement. Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.


2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.


2.3 Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 9.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of this Section 2.3, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of only 9.99% and aggregate
conversion by the Holder may exceed 9.99%. The Holder shall have the authority
and obligation to determine whether the restriction contained in this Section
2.3 will limit any conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower. The Holder may
decide whether to convert a Note or exercise this Warrant to achieve an actual
9.99% ownership position.
 
3

--------------------------------------------------------------------------------




ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest (to the extent accrued) then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, upon demand, without
presentment, or grace period, all of which hereby are expressly waived, except
as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due and
such failure continues for a period of ten (10) business days after the due
date.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement or this Note in any material
respect and such breach, if subject to cure, continues for a period of ten (10)
business days after written notice to the Borrower from the Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading in any material respect as of
the date made and the Closing Date.


3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed without the consent of the
Borrower and is not dismissed within forty-five (45) days of appointment.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $50,000, and shall remain unvacated, unbonded or unstayed for a period
of forty-five (45) days.


3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within forty-five (45) days of initiation.
 
4


--------------------------------------------------------------------------------


3.7 Delisting. Delisting of the Common Stock from any Principal Market without
relisting on another Principal Market within five days of such delisting;
failure to comply with the requirements for continued listing on any Principal
Market for a period of fifteen consecutive trading days; or notification from
any Principal Market that the Borrower is not in compliance with the conditions
for such continued listing on such Principal Market and Borrower’s failure to be
in compliance within five days of such notice.


3.8 Non-Payment. A payment default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $50,000 for more than
twenty days after the due date, unless the Borrower is contesting the validity
of such obligation in good faith.


3.9 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension that lasts for five or more consecutive trading days.


3.10 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note and Sections 7 and 11 of the Subscription Agreement, or, if
required, a replacement Note.


3.11 Non-Registration Event. The occurrence of a Non-Registration Event as
described in Section 11.4 of the Subscription Agreement.


3.12 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note the amount of Common stock as set forth in this Note
and the Subscription Agreement.


3.13 Approval Default. The occurrence of an Approval Default as described in
Section 9(s) of the Subscription Agreement.


3.14 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement which is not cured after any required notice and/or cure period.


ARTICLE IV


SECURITY INTEREST


4. Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Collateral Agent for the benefit of the Holder
pursuant to a Security Agreement, as delivered by Borrower to Holder. The
Borrower acknowledges and agrees that should a proceeding under any bankruptcy
or insolvency law be commenced by or against the Borrower, or if any of the
Collateral (as defined in the Security Agreement) should become the subject of
any bankruptcy or insolvency proceeding, then the Holder should be entitled to,
among other relief to which the Holder may be entitled under the Transaction
Documents and any other agreement to which the Borrower and Holder are parties
(collectively, "Loan Documents") and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Holder to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law. THE BORROWER EXPRESSLY WAIVES THE
BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE
BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362
NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE
(INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT,
CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY
OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The
Borrower hereby consents to any motion for relief from stay that may be filed by
the Holder in any bankruptcy or insolvency proceeding initiated by or against
the Borrower and, further, agrees not to file any opposition to any motion for
relief from stay filed by the Holder. The Borrower represents, acknowledges and
agrees that this provision is a specific and material aspect of the Loan
Documents, and that the Holder would not agree to the terms of the Loan
Documents if this waiver were not a part of this Note. The Borrower further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Holder nor any person acting on behalf of
the Holder has made any representations to induce this waiver, that the Borrower
has been represented (or has had the opportunity to he represented) in the
signing of this Note and the Loan Documents and in the making of this waiver by
independent legal counsel selected by the Borrower and that the Borrower has
discussed this waiver with counsel.
 
5


--------------------------------------------------------------------------------


ARTICLE V


MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Dalrada Financial Corp.,
9449 Balboa Avenue, Suite 211, San Diego, CA 92123, Attn: Brian Bonar, CEO,
telecopier: (858) 613-1311, with a copy by telecopier only to: Owen M.
Naccarato, Esq., Naccarato & Associates, 18301 Von Karman Avenue, Suite 430,
Irvine, CA 92612, telecopier: (949) 851-9262, and (ii) if to the Holder, to the
name, address and telecopy number set forth on the front page of this Note, with
a copy by telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite
1601, New York, New York 10176, telecopier number: (212) 697-3575.


5.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
6


--------------------------------------------------------------------------------


5.4 Assignability. The obligations of Borrower under this Note are not
assignable without the consent of the Holder. This Note shall be binding upon
the Borrower and its successors and assigns, and shall inure to the benefit of
the Holder and the permitted assigns of the Note.


5.5 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in the State and county of New York. Each of the Borrower, Holder
and any signator hereto in his personal capacity hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.


5.6 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.7 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.






[THIS SPACE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 13th day of February, 2006.


DALRADA FINANCIAL CORP.


/s/ Brian Bonar


By:________________________________
Name:
Title:
 
WITNESS:






______________________________________

8

--------------------------------------------------------------------------------



NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Dalrada Financial Corp. on
February 13, 2006 into Shares of Common Stock of Dalrada Financial Corp. (the
"Borrower") according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


____________________________________________________________________________

9

--------------------------------------------------------------------------------

